Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1 and 7-20 in the reply filed on 10/19/22 is acknowledged.
Claims 2-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/22.
Claim Objections
Claims 16 are objected to because of the following informalities:  after claim 14, there are two claim 16 present in the claim set.  The claim following claim 14 is interpreted as claim 15. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3390774 (hereinafter referred as “Neely”).
Regarding claim 1, Neely teaches a filter (fig. 1) comprising: an elongated nonporous element (40) having a plurality of axial ribs (43) circumferentially distributed around an exterior portion thereof, the ribs having radial peaks and radial recesses therebetween (refer fig. 1); a membrane filter medium (14) surrounding the exterior portion of the nonporous element in contact with the peaks of the ribs (refer fig. 1), thereby forming a plurality of axial voids between the radial recesses and the membrane filter medium (refer fig. 1, fig. 2); a central channel extending axially through at least a portion of the nonporous element (inside volume of element (40) and terminating in an outlet (26); and at least one radial channel (49) fluidically coupling the axial voids to the central channel. The limitation “whereby negative pressure at the outlet propagates through the axial channels to the membrane filter medium” is reciting a manner of operating the device without structurally limiting the device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 7-8, the at least one radial channel has a first end opening into the central channel and a second end opening into an annular region radially recessed relative to the ribs, wherein the annular region is unribbed (refer fig. 1 and region having openings 49).
Regarding claim 9, the annular region has a plurality of circumferentially distributed radial channels therethrough (refer fig. 1 and region having openings 49).
Regarding claim 16, the nonporous element has a substantially circular cross- section (refer fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0133655 (hereinafter referred as “Brown”), in view of US 4755300 (hereinafter referred as “Fischel”), and US 2015/0343341 (hereinafter referred as “Carrion”).
Regarding claim 1, Brown teaches a filter (10) comprising: an elongated nonporous element (14) having a plurality of ribs (52) circumferentially distributed around an exterior portion thereof, the ribs having radial protrusions and radial recesses therebetween (refer fig. 1 and 2 indicating raised portions and recessed portions); a membrane filter medium (62) surrounding the exterior portion of the nonporous element in contact with the protrusions of the ribs, thereby forming a plurality of axial voids between the radial recesses and the membrane filter medium (refer fig. 2); a central channel (58) extending axially through at least a portion of the nonporous element and terminating in an outlet; and at least one radial channel (58b) fluidically coupling the axial voids to the central channel, whereby negative pressure at the outlet propagates through the axial channels to the membrane filter medium.
The limitation “whereby negative pressure at the outlet propagates through the axial channels to the membrane filter medium” is reciting a manner of operating the device without structurally limiting the device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Brown does not disclose that the ribs are axial. However, providing axial ribs in a filter device is disclosed by Fischel. Fischel teaches a filter device (fig. 1) comprising an elongated nonporous element (14) having a plurality of axial ribs (16) and plurality of channels (17). Selecting shape and arrangement of the ribs would have been an obvious matter of choice to one of ordinary skill in the art since Fischel discloses that providing ribs extending in an axial direction is known in the art.
Brown discloses that the ribs are protrusions with flat surface (refer fig. 1 and 2). Brown does not disclose that the ribs have peaks. However, providing a peak and valley configuration of ribs in an elongated member in a filter device is known in the art and disclosed by Carrion (Refer fig. 3, the elongated device 16 having peaks 25 and recesses 24). Selecting shape of the ribs in the elongated member of modified Brown would have been an obvious matter of design choice to one of ordinary skill in the art because Carrion establishes that ribs having shapes of peaks and valley is known in the art. 
Regarding claims 7-8, Brown discloses that the at least one radial channel (58b) has a first end opening into the central channel and a second end opening into an annular region radially recessed relative to the ribs, wherein the annular region is unribbed (refer fig. 1, 2 and region having openings 58a).
Regarding claim 9, Brown discloses that the annular region has a plurality of circumferentially distributed radial channels therethrough (refer plurality of channels 58b and openings 58a).
Regarding claim 10, Brown discloses that the elongated element includes a plurality of unribbed annular regions each having a plurality of circumferentially distributed radial channels therethrough (refer fig. 1 and 2, plurality of channels 58b and openings 58a).
Regarding claim 16, Brown discloses that the nonporous element has a substantially circular cross- section (refer fig. 1).
Regarding claim 17, modified Brown teaches limitations of claim 1 as set forth above. The ribs of Carrion have a radial height relative to the radial recesses and a circumferential width (refer fig. 3). Carrion further discloses that “he number and dimensions of the grooves 22, 23, including the number and dimensions of the support ridges 25, 27 and flow channels 24, 26, can be varied, for example, according to the specific parameters associated with the application of the filter element, e.g., the desired flow rate and pressure drop through the filter element and the nature of the fluid. For example, the width and/or depth of the flow channels may be the same on the inner surface as the outer surface or may be different. The width and/or depth of the flow channels on any one surface may be the same or different. Further, the width and/or depth of the flow channels 24, 26 may be larger or smaller, or may be tapered, to correlate with the anticipated fluid flow rate through the filter packs 14, 15, thereby adequately draining the filter packs with a lower pressure drop” [0016]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to provide the radial height being approximately equal to the circumferential width to achieve desired flow through the channels.
Regarding claims 18-19, modified Brown teaches limitations of claim 1 as set forth above. The central channel of Brown inherently has a diameter (first diameter), and the membrane surrounding the member 14 also inherently has a diameter (second diameter). Brown does not disclose that a ratio of the first diameter to the second diameter ranging from 0.1 to 0.95. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selecting diameters of the membrane and the central channel would have been an obvious matter of design choice to one of ordinary skill in the art.
Regarding claim 20, modified Brown teaches limitations of claim 1 as set forth above. The elongated element (14) of Brown inherently has a length, and the wrapped membrane around the elongated element inherently has a diameter. Brown does not disclose that a ratio of the element length to the diameter being approximately 3.0. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selecting length and diameters of the elongated element and membrane would have been an obvious matter of design choice to one of ordinary skill in the art.
Claim(s) 11-15 (claim set dated 09/07/21 labels two claim 16, the claim following claim 14 is interpreted as claim 15). is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Fischel as applied to claim 1 above, and further in view of US 2019/0247560 (hereinafter referred as “Storr”).
Regarding claims 11-15, modified Brown teaches limitations of claim 1 as set forth above. Modified Brown does not teach that the filter medium is cellulose ester or polyethersulfone or cellulose acetate or polyvinylidene fluoride or polycarbonate. However, use of cellulose ester or polyethersulfone or cellulose acetate or polyvinylidene fluoride or polycarbonate is well known in the art as established by Storr (refer [0116], [0129], [0137]). It would have been an obvious matter of choice to one of ordinary skill in the art to select a material based on its suitability. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777